DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 18-20 are objected to because of the following informalities:  
Claim 7: line 2, “one the plurality” should be --one of the plurality--.  
Claim 18: line 11 recites “the bonding region”. This should be --a bonding region--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miess U.S. 2016/0016290.
Re clm 1, Miess discloses a bearing assembly (Fig. 16 and 17), comprising: a support ring (68, 80, 82); and a plurality of bearing elements (70, 84,86) mounted to and distributed circumferentially about an axis of the support ring, at least one bearing element of the plurality of bearing elements including: a polycrystalline diamond table (14, Fig. 5A to 6C) having a bearing surface (76, 85 and 87), the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions at least partially occupied by a metal-solvent catalyst ([0005]); a substrate (12) having a base surface (18), an interfacial surface (at 26) bonded to the bonding region of the polycrystalline diamond table, and at least one lateral surface (16) extending between the base surface and the interfacial surface; and a bonding region (at 26) defined by the substrate and the polycrystalline diamond table, the bonding region including at least one lateral surface (26; [0114]) extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table; and a corrosion resistant region (30) including a corrosion resistant material that covers at least at least a portion of the at least one lateral surface of the substrate (shown in Fig. 5A to 6C), the corrosion resistant material including one or more refractory metals ([0082]), wherein the lateral surface of the substrate is surrounded by the support ring (as shown in Fig. 16 and 17).
Re clm 2, Miess further discloses the corrosion resistant region includes the corrosion resistant material that covers substantially all of the bonding region (as shown in Fig. 5A to 6C and Fig. 12-13B).
Re clm 3, Miess further discloses the polycrystalline diamond table includes a lateral surface (22) and the corrosion resistant region includes the corrosion resistant material that covers substantially all of the at least one lateral surface of the substrate, the bonding region, and the lateral surface of the polycrystalline diamond table (as shown in Fig. 5C) such that the corrosion resistant region includes a continuous, unbroken corrosion resistant region extending from the base surface of the substrate to the bearing surface of the polycrystalline diamond table.
Re clm 4, Miess further discloses the corrosion resistant region does not cover the base surface of the substrate or the bearing surface of the polycrystalline diamond table (Fig. 13A and 13B; [0025]).
Re clm 5, Miess further discloses the corrosion resistant region covers the base surface of the substrate (shown by Fig. 5B).
Re clm 6, Miess further discloses the polycrystalline diamond table includes a lateral surface (22) and the corrosion resistant region includes a first corrosion resistant region (portion of 30 next to 22, Fig. 5C) covering substantially all of the lateral surface of the polycrystalline diamond table and a second corrosion resistant region (portion of 30 next to 16) adjacent to the first resistant region and covering substantially all of the lateral surface of the substrate, the first corrosion resistant region and the second corrosion resistant region being stacked longitudinally between the base surface of the substrate and the bearing surface of the polycrystalline diamond table.
Re clm 7, Miess further discloses the support ring includes a plurality of recesses (into which elements are inserted, Fig. 16 and 17), each of the plurality of recesses having one of the plurality of bearing elements mounted therein.
Re clm 8, Miess further discloses the one or more refractory metals include one or more of tungsten, niobium, molybdenum, zirconium, tantalum, vanadium, or chromium ([0083]).
Re clm 9, Miess further discloses the corrosion resistant region includes a coating (30 is a coating; [0086]) including the corrosion resistant material.
Re clm 10, Miess further discloses the corrosion resistant region includes a ring including the corrosion resistant material (Fig. 12-13B).
Re clm 11, Miess discloses a method for manufacturing a bearing assembly, the method comprising: providing a plurality of bearing elements (Fig. 5A-6C and 16-17), each bearing element of the plurality of bearing elements including: a polycrystalline diamond table (14) having a bearing surface (76, 85 and 87), the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions at least partially occupied by a metal-solvent catalyst ([0005]); a substrate (12) having a base surface (18), an interfacial surface (26) bonded to the bonding region of the polycrystalline diamond table, and at least one lateral surface (16) extending between the base surface and the interfacial surface; and a bonding region (at 26) defined by the substrate and the polycrystalline diamond table, the bonding region including at least one lateral surface (26; [0114]) extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table; and disposing a corrosion resistant material (30) about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region that covers at least a portion of the at least one lateral surface of the substrate, the corrosion resistant material including one or more refractory metals ([0082]); and securing the plurality of bearing elements to a support ring such that the lateral surface of the substrate is surrounded by the support ring (as shown in Fig. 16-17).
Re clm 12¸ Miess further discloses disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region includes disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region that covers at least a portion of the at least one lateral surface of the substrate and the bonding region (Fig. 5A-6C; [0163]-[0167]).
Re clm 13, Miess further discloses disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region includes disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region that covers substantially all of the at least one lateral surface of the substrate, the bonding region, and a lateral surface of the polycrystalline diamond table (Fig. 5C) such that the corrosion resistant region includes a continuous, unbroken corrosion resistant region extending from the base surface of the substrate to the bearing surface of the polycrystalline diamond table.
Re clm 14, Miess further discloses disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements includes disposing a ring (Fig. 12-13B) including the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form the corrosion resistant region that covers at least substantially all of the at least one lateral surface of the substrate.
Re clm 15, Miess further discloses disposing the ring including the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form the corrosion resistant region that covers at least a portion of the at least one lateral surface of the substrate includes press-fitting the ring and the substrate ([0164]).
Re clm 16, Miess further discloses disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements includes coating at least substantially all of the bonding region with the corrosion resistant material (Fig. 5A-6C; 30 is a coating, i.e., a thin layer covering something; [0086]).
Re clm 17¸ Miess further discloses the one or more refractory metals include one or more of tungsten, niobium, molybdenum, zirconium, tantalum, vanadium, or chromium ([0083]).
Re clm 18, Miess discloses a bearing assembly (Fig. 16 and 17), comprising: a support ring (68) having an inner surface (radially inner surface) extending about an axis and defining an opening, a lateral surface (radially outer surface or ring) extending circumferentially about the axis of the support ring, and an intermediate surface (axial facing surface or ring) between the inner surface and the lateral surface; a plurality of bearing elements (70) mounted to and distributed circumferentially about the axis of the support ring, each of the plurality of bearing elements extending from the intermediate surface, each bearing element of the plurality of bearing elements including: a polycrystalline diamond table (14) having a bearing surface, the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions at least partially occupying by a metal-solvent catalyst ([0005]); and a substrate bonded (12) to the bonding region of the polycrystalline diamond table and including a lateral surface (16); and one or more corrosion resistant regions (30) that each cover at least a portion of the lateral surface of the substrate of one or more of the plurality of bearing elements, the corrosion resistant material including one or more refractory metals ([0082]), wherein the lateral surface of the substrate of each of the plurality of bearing elements is surrounded by the support ring.
Re clm 19, Miess further discloses the polycrystalline diamond table includes a lateral surface (22) and the one or more corrosion resistant regions each cover the lateral surface of the polycrystalline diamond table of the one or more of the plurality of bearing elements (Fig. 5C)
Re clm 20, Miess further discloses the one or more refractory metals include one or more of tungsten, niobium, molybdenum, zirconium, tantalum, vanadium, or chromium ([0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miess U.S. 2016/0016290 in view of Qian U.S. 2013/0043078.
Assuming numeral 26 of Miess does not disclose a bonding region including a lateral surface:
Re clm 1, Miess discloses a bearing assembly (Fig. 16 and 17), comprising: a support ring (68, 80, 82); and a plurality of bearing elements (70, 84,86) mounted to and distributed circumferentially about an axis of the support ring, at least one bearing element of the plurality of bearing elements including: a polycrystalline diamond table (14, Fig. 5A to 6C) having a bearing surface (76, 85 and 87), the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions at least partially occupied by a metal-solvent catalyst ([0005]); a substrate (12) having a base surface (18), an interfacial surface (at 26) bonded to the bonding region of the polycrystalline diamond table, and at least one lateral surface (16) extending between the base surface and the interfacial surface; and a bonding region (at 26) defined by the substrate and the polycrystalline diamond table; and a corrosion resistant region (30) including a corrosion resistant material that covers at least at least a portion of the at least one lateral surface of the substrate (shown in Fig. 5A to 6C), the corrosion resistant material including one or more refractory metals ([0082]), wherein the lateral surface of the substrate is surrounded by the support ring (as shown in Fig. 16 and 17).
While the bonding region (at 26) must have a measurable lateral length between the superhard table and the substrate, Miess does not explicitly state this fact and thus does not disclose the bonding region including at least one lateral surface extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table.
Qian disclose a superhard element comprising the bonding region (114, Fig. 1A) including at least one lateral surface (left and right ends of 114) extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table for the purpose of providing a bonding region that enables effective infiltration therein for boding to a substrate ([0008]).
It would have been obvious to one of ordinary skill in the art to modify the superhard element of Miess and provide the bonding region including at least one lateral surface extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table for the purpose of providing a bonding region that enables effective infiltration therein for boding to a substrate.
Re clm 2, Miess further discloses the corrosion resistant region includes the corrosion resistant material that covers substantially all of the bonding region (as shown in Fig. 5A to 6C and Fig. 12-13B).
Re clm 3, Miess further discloses the polycrystalline diamond table includes a lateral surface (22) and the corrosion resistant region includes the corrosion resistant material that covers substantially all of the at least one lateral surface of the substrate, the bonding region, and the lateral surface of the polycrystalline diamond table (as shown in Fig. 5C) such that the corrosion resistant region includes a continuous, unbroken corrosion resistant region extending from the base surface of the substrate to the bearing surface of the polycrystalline diamond table.
Re clm 4, Miess further discloses the corrosion resistant region does not cover the base surface of the substrate or the bearing surface of the polycrystalline diamond table (Fig. 13A and 13B; [0025]).
Re clm 5, Miess further discloses the corrosion resistant region covers the base surface of the substrate (shown by Fig. 5B).
Re clm 6, Miess further discloses the polycrystalline diamond table includes a lateral surface (22) and the corrosion resistant region includes a first corrosion resistant region (portion of 30 next to 22, Fig. 5C) covering substantially all of the lateral surface of the polycrystalline diamond table and a second corrosion resistant region (portion of 30 next to 16) adjacent to the first resistant region and covering substantially all of the lateral surface of the substrate, the first corrosion resistant region and the second corrosion resistant region being stacked longitudinally between the base surface of the substrate and the bearing surface of the polycrystalline diamond table.
Re clm 7, Miess further discloses the support ring includes a plurality of recesses (into which elements are inserted, Fig. 16 and 17), each of the plurality of recesses having one of the plurality of bearing elements mounted therein.
Re clm 8, Miess further discloses the one or more refractory metals include one or more of tungsten, niobium, molybdenum, zirconium, tantalum, vanadium, or chromium ([0083]).
Re clm 9, Miess further discloses the corrosion resistant region includes a coating (30 is a coating; [0086]) including the corrosion resistant material.
Re clm 10, Miess further discloses the corrosion resistant region includes a ring including the corrosion resistant material (Fig. 12-13B).
Re clm 11, Miess discloses a method for manufacturing a bearing assembly, the method comprising: providing a plurality of bearing elements (Fig. 5A-6C and 16-17), each bearing element of the plurality of bearing elements including: a polycrystalline diamond table (14) having a bearing surface (76, 85 and 87), the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions at least partially occupied by a metal-solvent catalyst ([0005]); a substrate (12) having a base surface (18), an interfacial surface (26) bonded to the bonding region of the polycrystalline diamond table, and at least one lateral surface (16) extending between the base surface and the interfacial surface; and a bonding region (at 26) defined by the substrate and the polycrystalline diamond table; and disposing a corrosion resistant material (30) about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region that covers at least a portion of the at least one lateral surface of the substrate, the corrosion resistant material including one or more refractory metals ([0082]); and securing the plurality of bearing elements to a support ring such that the lateral surface of the substrate is surrounded by the support ring (as shown in Fig. 16-17).
While the bonding region (at 26) must have a measurable lateral length between the superhard table and the substrate, Miess does not explicitly state this fact and thus does not disclose the bonding region including at least one lateral surface extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table.
Qian disclose a superhard element comprising the bonding region (114, Fig. 1A) including at least one lateral surface (left and right ends of 114) extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table for the purpose of providing a bonding region that enables effective infiltration therein for boding to a substrate ([0008]).
It would have been obvious to one of ordinary skill in the art to modify the superhard element of Miess and provide the bonding region including at least one lateral surface extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table for the purpose of providing a bonding region that enables effective infiltration therein for boding to a substrate.
Re clm 12¸ Miess further discloses disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region includes disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region that covers at least a portion of the at least one lateral surface of the substrate and the bonding region (Fig. 5A-6C; [0163]-[0167]).
Re clm 13, Miess further discloses disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region includes disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region that covers substantially all of the at least one lateral surface of the substrate, the bonding region, and a lateral surface of the polycrystalline diamond table (Fig. 5C) such that the corrosion resistant region includes a continuous, unbroken corrosion resistant region extending from the base surface of the substrate to the bearing surface of the polycrystalline diamond table.
Re clm 14, Miess further discloses disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements includes disposing a ring (Fig. 12-13B) including the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form the corrosion resistant region that covers at least substantially all of the at least one lateral surface of the substrate.
Re clm 15, Miess further discloses disposing the ring including the corrosion resistant material about at least one bearing element of the plurality of bearing elements to form the corrosion resistant region that covers at least a portion of the at least one lateral surface of the substrate includes press-fitting the ring and the substrate ([0164]).
Re clm 16, Miess further discloses disposing the corrosion resistant material about at least one bearing element of the plurality of bearing elements includes coating at least substantially all of the bonding region with the corrosion resistant material (Fig. 5A-6C; 30 is a coating, i.e., a thin layer covering something; [0086]).
Re clm 17¸ Miess further discloses the one or more refractory metals include one or more of tungsten, niobium, molybdenum, zirconium, tantalum, vanadium, or chromium ([0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656